Citation Nr: 1545296	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 11, 2010, for the grant of service connection for right knee patellofemoral pain syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 1981, from July 2004 to March 2005, and from June 2006 to October 2007.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for right knee patellofemoral pain syndrome, retroactively effective from October 18, 2010.  This grant brought the Veteran's combined disability rating for all of his service-connected disabilities to 100 percent.  The Veteran appealed the effective date assigned for the right knee disability.

A subsequent February 2014 rating decision granted an earlier effective date for the right knee disability, retroactively effective from February 11, 2010.  This grant brought the Veteran's combined disability rating for all of his service-connected disabilities to 100 percent, retroactively effective from September 21, 2010.  The Veteran continued to appeal the effective date assigned for the right knee disability.

The Veteran was afforded his requested Board hearing at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran separated from his first period of active duty in May 1981, his second period of active duty in March 2005, and his third period of active duty in October 2007, and did not raise a claim of entitlement to service connection for a right knee disability within one year of discharge from these periods of service.

2.  On February 11, 2010, the Veteran first raised a claim of entitlement to service connection for a right knee disability.

3.  In a November 2012 rating decision, service connection for right knee patellofemoral pain syndrome was granted, retroactively effective from October 18, 2010.

4.  In a February 2014 rating decision, an earlier effective date of February 11, 2010, was granted for the right knee patellofemoral pain syndrome.

5.  No communication or medical record prior to February 11, 2010, may be interpreted as an informal claim of entitlement to service connection for a right knee disability.


CONCLUSION OF LAW

The criteria for an effective date prior to February 11, 2010, for the award of service connection for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for a right knee disability.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letter provided in August 2012 before the grant of service connection for a right knee disability was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, Social Security Administration (SSA) disability benefits records, and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary in this case.  

Furthermore, the Veteran was afforded a Board hearing in August 2015.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as shown on the title page of this decision.  The VLJ noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., evidence of an earlier dated service connection claim).  The VLJ asked the Veteran questions regarding this element and regarding whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.
For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date Claim

In a November 2012 rating decision, service connection for right knee patellofemoral pain syndrome was granted, retroactively effective from October 18, 2010.  In a February 2014 rating decision, an earlier effective date of February 11, 2010, was granted for the right knee patellofemoral pain syndrome.  The Veteran contends that he is entitled to an effective date earlier than February 11, 2010, for this award of service connection for a right knee disability.  Specifically, the Veteran is seeking an earlier effective date of November 1, 2007, the day following his discharge from the active duty.  The grant of service connection for a right knee disability caused the Veteran's combined disability rating to be 100 percent.  Thus, in making his argument for an earlier effective date for the right knee disability, the Veteran is also arguing that his combined disability rating of 100 percent should be retroactively effective from November 1, 2007.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from his first period of active duty in May 1981, his second period of active duty in March 2005, and his third period of active duty in October 2007, and did not raise a claim of entitlement to service connection for a right knee disability within one year of discharge from these periods of service.  The Board notes that the Veteran did file a claims for service connection in March 2005, following his second period of active duty, but none of these claims requested service connection for a right knee disability.  The Veteran failed to submit a claim of entitlement to service connection for a right knee disability within one year from his military discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

Here, the RO received the Veteran's request for entitlement to service connection for a right knee disability on February 11, 2010.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the February 11, 2010, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to February 11, 2010, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after February 11, 2010, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to February 11, 2010, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2015).

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to February 11, 2010, indicating an intent to file a claim of entitlement to service connection for a right knee disability.

It is further noted that, under 38 C.F.R. § 3.157 (2015), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's right knee claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a right knee disability was filed earlier than February 11, 2010.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The grant of service connection for a right knee disability caused the Veteran's combined disability rating to be 100 percent.  Thus, in making his argument for an earlier effective date for the right knee disability, the Veteran is also arguing that his combined disability rating of 100 percent should be retroactively effective from November 1, 2007.  However, as stated above, the Veteran is not entitled to an earlier effective date for his right knee disability; thus, he is also not entitled to an earlier effective date for his combined 100 percent disability rating.  At his Board hearing, the Veteran argued that he was entitled to an earlier effective date of November 1, 2007, the day following his discharge, but he did not receive this date because he had been given military disability severance pay following his third period of active duty.  The Veteran is correct in that he was awarded $36,821.40, in military disability severance pay following his third period of active duty.  In March 2010, following the Veteran's request, an audit of his VA account was undertaken.  The audit determined that, after the tax adjustment, VA started the recoupment at $27,616.05.  As of March 2010, $22,882.05, still needed to be recouped from the Veteran's VA monthly disability benefits compensation.  The Veteran has not appealed this audit or argued that the information obtained was incorrect.  Recent VA notification letters dated since the March 2010 audit also document that the Veteran's VA disability benefits are being apportioned for his daughter, in addition to the recoupment.  Thus, the evidence documents that the Veteran's VA account is accurate and a recent audit of his account does not need to be completed.  The evidence of record does not document that the Veteran is entitled to an earlier effective date for his right knee disability, and thus, an earlier effective date for his combined 100 percent disability rating is also not warranted.
The Board appreciates the Veteran's lay statements, in which he maintains he is entitled to an effective date earlier than February 11, 2010, for his service-connected right knee disability.  The Veteran argues that his effective date should be November 1, 2007; however, at no time has the Veteran argued that he filed a service connection claim for a right knee disability prior to February 11, 2010, and the evidence does not support the existence of an earlier filed claim.  As such, the earliest effective date possible for the Veteran's claim for service connection for a right knee disability is February 11, 2010.

In sum, the presently assigned effective date of February 11, 2010, is appropriate and there is no basis for an award of service connection for a right knee disability prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim of entitlement to an effective date earlier than February 11, 2010, for an award of service connection for right knee patellofemoral pain syndrome is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


